Citation Nr: 1023530	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral shoulder 
arthritis.  

2.  Entitlement to service connection for bilateral knee 
arthritis.  

3.  Entitlement to service connection for bilateral foot 
arthritis.  

4.  Entitlement to service connection for anxiety.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for bilateral elbow 
arthritis.  

7.  Entitlement to service connection for bilateral hand 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to July 
1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 2006 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In the February 2006 rating decision, the RO denied service 
connection for arthritis of the bilateral shoulders, knees, 
and feet, as well as anxiety and hypertension.  The appellant 
was notified of the RO's decision and his appellate rights in 
a letter dated February 21, 2006.  He submitted a notice of 
disagreement with the RO's decision in September 2006, and a 
Statement of the Case was issued on December 29, 2006.  A VA 
Form 9 was received on March 30, 2007.  

In order to be considered timely, a substantive appeal must 
be filed within sixty days from the date of mailing of the 
Statement of the Case, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2009).  

Although the record shows that the appellant failed to submit 
a timely substantive appeal with the February 2006 rating 
decision, a review of the record indicates that the RO never 
addressed the issue of timeliness of the appellant's 
substantive appeal prior to forwarding the appeal to the 
Board.  Indeed, the RO continued to adjudicate the claims for 
years, despite the fact that an appeal had not been timely 
filed.  See e.g. September 2008 and January 2009 Supplemental 
Statements of the Case.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "an untimely Substantive Appeal does not bar the 
Board's exercise of jurisdiction over a matter."  Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  Indeed, in cases such as 
this, where VA has treated a claim as if it were a part of a 
timely filed substantive appeal for several years, VA waives 
any objections it might have had to the timeliness of a 
filing.  Id.  Thus, the Board has included the issues 
stemming from the February 2006 rating decision in the 
instant appeal.

This matter also stems from a January 2007 rating decision of 
the Waco RO which denied service connection for bilateral 
elbow and hand arthritis.  The appellant submitted a notice 
of disagreement with the RO's determination in January 2007 
and a Statement of the Case was issued in August 2007.  He 
submitted a timely VA Form 9 later that month.  

For the reasons set forth below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

On his March 2007 VA Form 9, the appellant requested a Board 
hearing at the RO.  In an April 2007 statement, however, the 
appellant's representative indicated that the appellant 
wished to cancel his Board hearing request and asked that his 
appeal be forwarded to the Board for a decision.

Before the matter was certified to the Board, however, the 
appellant filed an additional appeal which was received at 
the RO in August 2007.  On that VA Form 9, the appellant 
requested a hearing before a Decision Review Officer at the 
RO.  In a November 2007 letter, the appellant was advised 
that he had been scheduled for a personal hearing, to be held 
in January 2008.  In December 2007, the appellant requested 
that his hearing be rescheduled, as he had been unable to 
obtain assistance from his representative to prepare for the 
hearing.

In a June 2008 letter, the appellant was notified that his 
personal hearing had been rescheduled and would be held in 
September 2008.  Prior to the hearing, the appellant's 
representative requested rescheduling of the hearing on 
behalf of the appellant.  

The appellant's hearing was rescheduled for a third time, to 
be held in January 2009.  Although he was notified of the 
time and date of the rescheduled hearing by November 2008 
letter, he failed to appear and neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  

In an April 2009 letter, the appellant and his representative 
were notified that the appeal had been certified to the 
Board.  See 38 C.F.R. § 20.1304 (2009).  In April 2009 
written arguments, the appellant's representative requested a 
remand of the appeal to afford the appellant the opportunity 
to appear at a Board hearing at the RO.  

Under applicable regulation, a hearing on appeal will be 
granted if an appellant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2009).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2009), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  

The appellant and his representative are reminded, however, 
of the restrictions on rescheduling Board hearings set forth 
at 38 C.F.R. § 20.702(c) (2009), as well as the consequences 
for failing to appear for a scheduled Board hearing as set 
forth at 38 C.F.R. § 20.702(d) (2009).  

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a hearing before a Veterans Law Judge 
at the RO.  38 U.S.C.A. § 7107 (West 
2002).  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2009).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


